DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed December 15, 2020 has been fully considered and entered.
Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. 
The rejections to claims 3 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, which was set forth in the previous Office action has been withdrawn in view of Applicant’s Amendments to the claims.
Regarding the rejections of claims 1-5 and 16-19 under 35 U.S.C. 103 as being unpatentable over Hogari et al. (US 2008/0196450 A1) in view of Bickham et al. (US 2008/0056654 A1):
Applicant states that claim 1 requires a depressed index cladding region that does not include any air inclusions, and that Hogari et al. does not that the optical fiber is a bend-insensitive, single-mode optical fiber having a depressed index cladding layer, wherein the depressed index cladding layer does not include any air inclusions, as conceded by the Office action.  
The examiner agrees.

The examiner agrees.
Applicant states that in paragraph 11, Bickham et al. teaches an annular ring region that comprises silica glass with a plurality of holes, the holes being either empty (vacuum) or glass filed, where the holes provide an effective refractive index which is low, e.g. compared to pure silica.
The examiner agrees.
Applicant argues that Bickham et al. does not teach or suggest a depressed index cladding layer that does not include any air inclusions, but rather that Bickham et al. appears to teach the exact opposite of a plurality of holes.  
The examiner disagrees.
Paragraphs 10-11 of Bickham et al. are reproduced below (emphasis added).
[0010] In one set of embodiments, the annular ring region comprises silica glass having a dopant selected from the group consisting of germanium, aluminum, phosphorus, titanium, boron, and fluorine. 
[0011] In another set of embodiments, the annular ring region comprises silica glass with a plurality of holes, the holes being either empty (vacuum) or gas filled, wherein the holes provide an effective refractive index which is low, e.g. compared to pure silica. 

There are two standard ways to lower a refractive index of a material forming a region of an optical fiber.  One way is to provide a down-doping material having a lower refractive index.  The other way is to provide holes or voids, which may be filled with a material (gas, liquid, or solid material) having a lower refractive index.  Bickham et al. discloses one set of embodiments that use dopants to adjust the refractive index (see paragraph 10) and an alternative set of embodiments that use holes or voids (see paragraph 11).  
In the detailed description of the invention, Bickham only discusses the down-doping method for lowering the refractive index (i.e. the embodiments without holes; see paragraph 22), wherein fluorine, which is a known down-dopant in the art, is used (see paragraph 65).
Additionally Figure 5 does not illustrate or suggest the presence of holes.  
Holes are typically illustrated in the Figures, as illustrated by holes (31) in Figure 2 (see Figure 2 reproduced below) of Bickham et al. (US 2011/0305035 A1) or by holes (16a) in Figure 3 (see Figure 3 reproduced below) of Bickham et al. (US 2011/0129191 A1).  Please note that Bickham et al. (US 2011/0305035 A1) and Bickham et al. (US 2011/0129191 A1) are not relied upon for the rejection, but are cited here to show how holes are typically represented in annular optical fiber cladding regions in Figures.

    PNG
    media_image1.png
    558
    643
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    669
    526
    media_image2.png
    Greyscale

Thus, Bickham et al. (US 2008/0056654 A1) discloses that a first set of embodiments may include doping materials to adjust the refractive index in paragraph 10; that a second, different, set of embodiments may include holes or voids in the cladding to adjust the refractive index in paragraph 11; and that doping is used to adjust the refractive index in the detailed description of Bickham et al. (US 2008/0056654 A1).  And Figure 5 of Bickham et al. does not disclose or suggest that holes or voids are formed in the annular depressed index cladding region.  Therefore, it’s clear that Bickham et al. discloses that doping materials may be used to lower the refractive index of the depressed annular cladding layer in alternative to, and without the provision of holes or voids.
Regarding the rejections of claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US 2013/0319052 A1) in view of Bickham et al. (US 2008/0056654 A1):
Applicant states that the Office action conceded that Bansal et al. does not teach or suggest the limitation of “wherein the depressed index cladding layer does not include any air inclusions.”  
The examiner agrees.
Applicant states that Bickham et al. fails to also teach or suggest   the limitation of “wherein the depressed index cladding layer does not include any air inclusions.”
The examiner disagrees for the reasons discussed above.  Specifically that Bickham et al. teaches embodiment where down-dopants are used to lower the refractive index and holes and voids are not present (see the discussion above with respect to Bickham et al.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hogari et al. (US 2008/0196450 A1) in view of Bickham et al. (US 2008/0056654 A1).
Regarding claims 1, 2, and 5; Hogari et al. discloses a method for cleaving an optical fiber (fiber ribbon 28), comprising: 
providing an optical fiber (28);
applying energy to a section of the optical fiber (28) between a first location of the optical fiber and a second location of the optical fiber (see Figures 1-8; heat source 18 applies energy to the optical fiber 28 between first and second locations of the fiber); and 
mechanically cleaving the optical fiber (28) between the first and second locations of the optical fiber to provide cleaved optical fiber ends (see Figures 7-9; stress applying component 24 applies stress to mechanically cleave the optical fiber),
wherein mechanically cleaving the optical fiber (28) comprises applying an axial load to the optical fiber (the axial stress load is applied by the stress applying component 24; see Figures 7-9; see paragraph 18). 
Hogari et al. does not specifically disclose that the optical fiber is a bend-insensitive, single-mode optical fiber having a depressed index cladding layer, wherein the depressed index cladding layer does not include any air inclusions, and wherein the optical fiber does not include a trench region.  
Bickham et al. discloses an optical fiber that is a bend-insensitive (i.e. low bend loss, bend resistant; see the title and abstract), single-mode (single-mode; see the abstract) optical fiber (optical fiber 100; see Figures 1 and 5; see paragraph 39) having a depressed index cladding layer (inner cladding layers 30 and 50 are depressed, i.e. they have refractive index values lower than the refractive index of the core 20; see Figure 1), wherein the depressed index cladding layer does not include any air inclusions (cladding layers 30 and 50 do not include air inclusions), wherein the optical fiber does not include a trench region (the optical fiber does not include a trench region), wherein the optical fiber has low bend induced losses and a larger effective area (see paragraph 6).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use any known optical fibers suitable for an intended application with the method of Hogari et al., including the bend-insensitive, single-mode optical fiber having a depressed index cladding layer of Bickham et al., wherein the depressed index cladding layer does not include any air inclusions, and wherein the optical fiber does not include a trench region, for the purpose of forming an optical fiber with a larger effective area and low bend loss of desired length, since the optical fibers of Bickham et al. were known alternative optical fibers in the prior art and one of ordinary skill could have used the known cutting method of Hogari et al. with the known optical fibers of Bickham et al. with no change in their respective functions of either the cutting method or the optical fiber to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 3 and 4; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use an optical fiber meeting known standard specification requirements for an intended use in the art, including a ITU G.657.A2 specification having a minimum bend radius of 7.5 mm, or a ITU G.657.B3 specification having a minimum bend radius of 5 mm, since these are standards and standards are by definition known as standards in the art, wherein standards do not constitute novel subject matter.  
Regarding claims 16 and 17; Hogari et al. does not disclose the specific axial load applied by stress applying component 24, however, one of ordinary skill in the art would have found it obvious to adjust the axial load to any desired value necessary to obtain optimal cleaving results without damaging the optical fiber, including an axial load from about 1 N to about 2.5 N, or from about 1 N to about 2 N, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
	Regarding claim 18; application of energy prior to mechanically cleaving inherently reduces the axial load compared to an axial load requirement without pre-application of energy in the method of Hogari et al., due to softening of the material with application of energy.
Regarding claim 19; since Hogari et al. and Bickham et al. suggest the method and optical fiber as discussed above, then it is presumed that the cleaved optical fiber has no hackle, since this is a result of the claimed method, wherein all limitations of the claimed method are rendered obvious by the prior art as detailed above.  Otherwise, essential method steps to obtain no hackle are missing from the claimed method.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US 2013/0319052 A1) in view of Bickham et al. (US 2008/0056654 A1).
Regarding claims 1, 2, 5, 6, and 15; Bansal et al. discloses a method for cleaving an optical fiber (see Figure 1 and paragraphs 6 and 19), comprising: 
providing an optical fiber (optical fiber 103);
applying energy to a section of the optical fiber (103) between a first location of the optical fiber and a second location of the optical fiber (laser beam 107 applies energy to the fiber 103); and 
mechanically cleaving the optical fiber (103) between the first and second locations of the optical fiber to provide cleaved optical fiber ends (the fiber is mechanically cleaved by mechanical cleaver 104);
wherein mechanically cleaving the fiber comprises applying an axial load to the optical fiber (blade 106 inherently applies an axial load to the fiber; see Figure 1);
wherein mechanically cleaving the optical fiber (103) comprises scoring (scribing; see paragraph 19) the optical fiber at a score location between the first and second locations of the optical fiber (see Figure 1) and applying an axial load to the optical fiber until the optical fiber breaks at the score location (see paragraph 19 and Figure 1; the blade 106 inherently applies an axial load to the fiber);
wherein the energy is from laser irradiation (107).    
Bansal et al. does not specifically disclose that the optical fiber is a bend-insensitive, single-mode optical fiber having a depressed index cladding layer, wherein the depressed index cladding layer does not include any air inclusions, and wherein the optical fiber does not include a trench region.  
Bickham et al. discloses an optical fiber that is a bend-insensitive (i.e. low bend loss, bend resistant; see the title and abstract), single-mode (single-mode; see the abstract) optical fiber (optical fiber 100; see Figures 1 and 5; see paragraph 39) having a depressed index cladding layer (inner cladding layers 30 and 50 are depressed, i.e. they have refractive index values lower than the refractive index of the core 20; see Figure 1), wherein the depressed index cladding layer does not include any air inclusions (cladding layers 30 and 50 do not include air inclusions), wherein the optical fiber does not include a trench region (the optical fiber does not include a trench region), wherein the optical fiber has low bend induced losses and a larger effective area (see paragraph 6).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use any known optical fibers suitable for an intended application with the method of Bansal et al., including the bend-insensitive, single-mode optical fiber having a depressed index cladding layer of Bickham et al., wherein the depressed index cladding layer does not include any air inclusions, and wherein the optical fiber does not include a trench region, for the purpose of forming an optical fiber with a larger effective area and low bend loss of desired length, since the optical fibers of Bickham et al. were known alternative optical fibers in the prior art and one of ordinary skill could have used the known cutting method of Bansal et al. with the known optical fibers of Bickham et al. with no change in their respective functions of either the cutting method or the optical fiber to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 3 and 4; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use an optical fiber meeting known standard specification requirements for an intended use in the art, including a ITU G.657.A2 specification having a minimum bend radius of 7.5 mm, or a ITU G.657.B3 specification having a minimum bend radius of 5 mm, since these are standards and standards are by definition known as standards in the art, wherein standards do not constitute novel subject matter.  
Regarding claims 7-11; Bansal further teaches that the optical fiber (103) is mechanically cleaved at an angle from perpendicular to a longitudinal axis of the optical fiber (see paragraph 19, wherein the fiber is cleaved an angle defined with respect to a normal to the optical fiber surface), wherein the angle may be any angle between -10 to +10 degrees.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the angle from any angle between -10 to +10 degrees, and therefor from angles within the range from about 5 degrees to about 50 degrees, from about 5 degrees to about 15 degrees, and from about 6 degrees to about 10 degrees, and at an angle of 8 degrees, since angles within these ranges are specifically suggested by Bansal et al. for the purpose of providing an angled optical fiber end face to optimize coupling by reducing back-reflections at the end face for light coupled into or out of the end face.
Regarding claim 12; Bansal et al. teaches offsetting ends of the optical fiber in order to mechanically cleave at the angle (the ends of the optical fiber 103 are offset from one another via a holder 105 in order to mechanically cleave at an angle; see paragraph 19 and Figure 1).
Regarding claims 13 and 14; Bansal et al. suggest the use of electric arc discharge or plasma arc discharge to form the energy (107) in alternative to a laser source (see the last sentence of paragraph 22).  Thus, one of ordinary skill in the art would have found it obvious to alternatively use an electrical arc discharge or a plasma art discharge to apply energy in place of the laser energy, as explicitly suggested by Bansal et al., since these are known alternative sources of energy commonly applied in optical fiber processing methods.
	Regarding claims 16 and 17; Bansal et al. does not disclose the specific axial load applied by the blade (106), however, one of ordinary skill in the art would have found it obvious to adjust the axial load to any desired value necessary to obtain optimal cleaving results without damaging the optical fiber (103), including an axial load from about 1 N to about 2.5 N, or from about 1 N to about 2 N, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 18; application of energy prior to mechanically cleaving inherently reduces the axial load compared to an axial load requirement without pre-application of energy in the method of Bansal et al., due to removal of coating material with application of energy.
Regarding claim 19; since Banal et al. and Bickham et al. suggest the method and optical fiber as discussed above, then it is presumed that the cleaved optical fiber has no hackle, since this is a result of the claimed method, wherein all limitations of the claimed method are rendered obvious by the prior art as detailed above.  Otherwise, essential method steps to obtain no hackle are missing from the claimed method.
Regarding claim 20; Bansal et al. teaches that the energy is applied for a time period from about 120 ms to about 280 ms (see claim 5 of Bansal et al.).  
Regarding claim 21; Bansal et al. teaches that the energy is applied for a time period from about 150 ms to about 250 ms (see claim 5 of Bansal et al.). 
Regarding claims 22 and 23; Banal et al. does not specifically state that the energy has a voltage of about 1 kV and a current from about 5 mA to about 8 mA, or that the energy applied is about 0.5 joules to about 1.2 joules.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust the voltage, current and amount of energy applied depending on the material of the specific optical fiber that is cleaved for the purpose of optimizing the cleaving results for the desired optical fiber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874